Citation Nr: 0531859	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from December 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Board first considered this appeal in March 2004 and also 
denied the benefit sought.  The veteran appealed that 
decision to the United States Court of  Appeals for Veterans 
Claims (Court) and in March 2005, the Court granted a joint 
motion for remand, vacating the Board's March 2004 decision 
and remanding the issue for further consideration.

A review of the record reveals that the veteran fell and 
injured his left fibula during service and avers that he also 
injured his back at that time.  Records of treatment during 
service are not available as the veteran was stationed in a 
remote section of Greece in 1971, and received treatment from 
local doctors.  Notwithstanding that lack of medical 
evidence, the veteran credibly testified before a Decision 
Review Officer in December 2002, that he did not receive any 
treatment for back complaints following his discharge from 
service until he presented at the VA for treatment in August 
2000.  He was determined at that time to have degenerative 
spurring at the L2 to L4 levels with mild disc narrowing at 
L2-L3 as well as minimal disc bulging at L5-S1.  The veteran 
was treated for degenerative disc disease of the lumbar 
spine.

The veteran underwent VA examination in November 2000, and 
was determined to have mild degenerative disc disease of the 
lumbar spine.  The examiner opined that the veteran's 
degenerative disease was consistent with age and that there 
was no evidence of a connection between the veteran's healed 
fibula fracture and his low back disability.  Although it was 
implied that the current disability was due to the aging 
process as opposed to a traumatic event, the examiner did not 
specifically render an opinion on that issue.  Thus, 
consistent with the joint motion for remand, this matter must 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC, in order to further develop the 
medical record.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and severity of his low back 
disability.  The examiner should review 
all pertinent medical records and obtain 
a history from the veteran with respect 
to all work and recreational activities 
since the time of his 1973 discharge from 
service.  All required testing should be 
performed and a full examination 
performed.  The examiner should render 
all appropriate diagnoses and 
specifically comment on the July 1973 
medical finding upon service separation 
examination that the veteran' spine was 
normal, activities performed subsequent 
to service, and the lack of treatment for 
over twenty-five years.  The examiner 
should then render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed back 
disability is due to a fall during 
service.  All opinions expressed must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


